DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 11/09/2022 is acknowledged. Claims 19-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 12, 14, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the “guide member is disposed upstream from the gas ejection nozzle”; there is not enough detail in claim 1 to positively state the location of the gas ejection nozzle. The location of the gas ejection nozzle and the transitive description of the location of the guide member are indefinite with respect to claim 1. Dependent claims 2-6, 12, 14, 16, 18 are rejected because they depend from and thus include all the limitations of claim 1 and do not solve the deficiencies thereof.
Claim 2 and 5 recites that a guide member arranged respective to a lehr roll; depending from claim 1, claim 2 states that “a guide member” face “any of the plurality of lehr rolls”. For claim 2, it is indefinite whether a guide member is disposed under a single/specific lehr roll, the plurality of lehr rolls (collectively under the lehr rolls), each lehr roll, etc. Claim 5 encounters a similar issue. The Applicant needs to clarify the confusion in the interpretation of the combination of claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bensberg et al (JP-2015160804-A) in view of Nakano (WO-2013061793-A1, English translation provided by Espacenet) and Kim et al (US-20140260429-A1).
Regarding claim 1, Bensberg teaches of a float-glass manufacturing apparatus comprising a float bath to form a glass ribbon (Fig. 1, glass ribbon 14) on a molten metal (Fig. 1, molten metal 13) and a heat treatment furnace (Fig. 1, dross box 11/furnace 12) to anneal the glass ribbon, wherein the heat treatment furnace comprises a dross box comprising a plurality of lift-out rolls to lift the glass ribbon (p. 20 first ¶); an annealing furnace comprising a plurality of lehr rolls to convey the glass ribbon (Fig. 1, furnace 12/rollers 17); a first partitioning part disposed in a bottom portion of the heat treatment furnace so as to lie between the lift-out roll located most downstream in a conveyance direction of the glass ribbon and the lehr roll located most upstream in the conveyance direction (Fig. 1, lower portion of flow obstacle 18); a second partitioning part disposed over the first partitioning part (Fig. 1, upper portion of flow obstacle 18), the second partitioning part and the first partitioning part being respectively on both sides of a conveyance route to convey the glass ribbon therethrough (Fig. 1, flow obstacle 18 separating dross box 11 and furnace 12); a gas ejection nozzle which ejects a sulfur dioxide gas from under the conveyance route toward the conveyance route (Fig. 1, lower supply pipes 34; p. 18 last ¶).
Bensberg teaches of lower flow obstacles 19 associated with the lift-off rollers. Bensberg does not expressly teach of a guide member facing the lehr roll. In the same field of endeavor, Nakano teaches of roll removing member 44 which is part of device 45 that cleans the rollers of foreign matter that adhered to the glass ribbon [0035-36]. Fig. 1 of Nakano shows that the device is facing the lehr roller. Under broadest reasonable interpretation, the roll removing member taught by Nakano reads on the claimed guide member. It would be obvious to one of ordinary skill in the art at the time of invention to dispose a guide member facing the lehr roll to clean the glass ribbon and rollers from foreign matter. 
Nakano teaches of supplying gas (gas ejection nozzle) to the guide member [0038]. The combination of Bensberg or Nakano do not expressly teach the gas ejection nozzle to be disposed downstream of the guide member. In the same field of endeavor, Kim teaches of gas supply member 140 between each lehr roller [0025] (Fig. 1). It would be obvious to one of ordinary skill in the art at the time of invention to rearrange the gas ejection nozzle downstream from the lehr roller guide member, since it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. See MPEP 2144.04VI.C. One would have been motivated to rearrange the gas supply member to control the friction between the glass ribbon and the rollers while also reducing defects on the glass surface [0030].

Regarding claim 2, depending from claim 1, Nakano teaches that the guide member (Fig. 1 device 44/45) is disposed under the lehr roll (Fig. 1 roll 42).

Regarding claim 3, depending from claim 2, depending from claim 1, Nakano teaches that the guide member (Fig. 1 device 44/45) is disposed under the lehr roll (Fig. 1 roll 42). Kim teaches the gas ejection nozzle is disposed between the most upstream and second most upstream lehr roll (Fig. 1).

Regarding claim 4, depending from claim 1, Nakano teaches of the guide member (Fig.1, roll removing member 44) [0038] to be under the lehr roll. Kim teaches the gas ejection nozzle is in line with the lower half of the lehr roll (Fig. 1). Thus, the relied upon combination teaches that the lower end portion of the guide member is disposed below the gas ejection nozzle. 

Regarding claim 5, depending from claim 1, Nakano teaches that the guide member (Fig. 1 device 44) is lifted from the bottom portion of the annealing furnace (Fig. 1). Thus, Nakano teaches that a distance between the lehr roll and the guide member is shorter than a distance between the guide member and a bottom portion of the annealing furnace.

Regarding claim 6, depending from claim 1, Kim teaches of discharging the gas between the rollers and housing [0031], through a gas discharge part (collecting nozzle 160) that is shown to be upstream from the gas ejection nozzle (Fig. 2). 

Regarding claim 12, depending from claim 1, Bensberg teaches of gas suction extractor/outlet (p. 23 ¶ 2), reading on gas collection nozzle. Bensberg does not expressly teach the gas collection nozzle  disposed at an upper end portion of the first partitioning part. It would be obvious to one of ordinary skill in the art at the time of invention to rearrange the gas collection nozzle at an upper end portion of the first partitioning part, since it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. See MPEP 2144.04VI.C. One would have been motivated to rearrange the gas collection nozzle to control the atmosphere between the dross box and the annealing furnace (Bensberg p. 20 first and last ¶).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bensberg et al (JP-2015160804-A), Nakano (WO-2013061793-A1) and Kim et al (US-20140260429-A1) as applied to claim 1, and further in view of Da et al (CN-106064878-A, English translation provided by Espacenet).
Regarding claim 14, depending from claim 1, Bensberg shows a second partitioning part that hands by an external wall of the heat treatment furnace (Fig. 1). Bensberg does not expressly teach that this second partitioning part is a drape with plate member and holding parts. In the same field of endeavor, Da teaches of a drape (curtain 6) with a plate member (iron plate portion) and holding parts (bolts) (p. 5 Line 26-33, Fig. 1/2), hung and held by an external wall of the heat treatment furnace (p. 5 Line 6). It would be obvious to one of ordinary skill in the art at the time of invention to incorporate a drape with plate member and holding parts to partition the atmosphere of the heat treatment furnace.


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bensberg et al (JP-2015160804-A), Nakano (WO-2013061793-A1) and Kim et al (US-20140260429-A1) as applied to claim 1, and further in view of Ban et al (WO-2008068965-A1, English translation provided by Espacenet).
Regarding claim 16, depending from claim 1, Bensberg does not teach of a heat-resistant fibrous sheet provided to the upstream-side of the upper portion of the first partitioning part so as to face a lower surface of the glass ribbon. In the same field of endeavor, Ban teaches of a using a heat resistant fiber sheet to wipe molten tin and remove adhered foreign matters from the glass ribbon that exited the molten tin bath [0009] (Fig. 2). The heat-resistant fibrous sheet is disposed throughout the entire width of the glass ribbon along the direction perpendicular to both the vertical direction and the conveyance direction so that an upper end of the heat-resistant fibrous sheet lies nearer to the lower surface of the glass ribbon [0020]. It would be obvious to one of ordinary skill in the art at the time of invention to include a heat-resistant fibrous sheet to wipe molten tin and remove adhered foreign matters from the glass ribbon that exited the molten tin bath.
Regarding the location of the heat-resistant fibrous sheet, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the sheet any point between the molten metal bath and the most upstream lehr roller such as the first partitioning part, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 

Regarding claim 18, depending from claim 16, Ban teaches that the heat-resistant fibrous sheet is a felt sheet comprising carbon fibers [0026].


Claims 7-8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bensberg et al (JP-2015160804-A).
Regarding claim 7, Bensberg teaches of a float-glass manufacturing apparatus comprising a float bath to form a glass ribbon (Fig. 1, glass ribbon 14) on a molten metal (Fig. 1, molten metal 13) and a heat treatment furnace (Fig. 1, dross box 11/furnace 12) to anneal the glass ribbon, wherein the heat treatment furnace comprises a dross box comprising a plurality of lift-out rolls to lift the glass ribbon (p. 20 first ¶); an annealing furnace comprising a plurality of lehr rolls to convey the glass ribbon (Fig. 1, furnace 12/rollers 17); a first partitioning part disposed in a bottom portion of the heat treatment furnace so as to lie between the lift-out roll located most downstream in a conveyance direction of the glass ribbon and the lehr roll located most upstream in the conveyance direction (Fig. 1, lower portion of flow obstacle 18); a second partitioning part disposed over the first partitioning part (Fig. 1, upper portion of flow obstacle 18), the second partitioning part and the first partitioning part being respectively on both sides of a conveyance route to convey the glass ribbon therethrough (Fig. 1, flow obstacle 18 separating dross box 11 and furnace 12); a gas ejection nozzle which ejects a sulfur dioxide gas from under the conveyance route toward the conveyance route (Fig. 1, lower supply pipes 34; p. 18 last ¶).
Bensberg teaches of gas suction extractor/outlet (p. 23 ¶ 2), reading on gas discharge part. Bensberg does not expressly teach the gas discharge part to be disposed upstream from the gas ejection nozzle. It would be obvious to one of ordinary skill in the art at the time of invention to rearrange the gas discharge part upstream from the gas ejection nozzle, since it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. See MPEP 2144.04VI.C. One would have been motivated to rearrange the gas discharge part to control the atmosphere between the dross box and the annealing furnace (Bensberg p. 20 first and last ¶).

Regarding claim 8, depending from claim 7, Bensberg teaches that the gas discharge part (Fig. 1, lower supply pipe 34) is disposed under the conveyance route.

Regarding claim 10, depending from claim 7, Bensberg teaches of gas suction extractor/outlet (p. 23 ¶ 2), reading on gas discharge part. Bensberg does not expressly teach the gas discharge part to be disposed between the first partitioning part and the lehr roll located most upstream in the conveyance direction. It would be obvious to one of ordinary skill in the art at the time of invention to rearrange the gas discharge part to be between the first partitioning part and the most upstream lehr roll, since it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. See MPEP 2144.04VI.C. One would have been motivated to rearrange the gas discharge part to control the atmosphere between the dross box and the annealing furnace (Bensberg p. 20 first and last ¶).

Regarding claim 13, depending from claim 7, Bensberg teaches of gas suction extractor/outlet (p. 23 ¶ 2), reading on gas collection nozzle. Bensberg does not expressly teach the gas collection nozzle  disposed at an upper end portion of the first partitioning part. It would be obvious to one of ordinary skill in the art at the time of invention to rearrange the gas collection nozzle at an upper end portion of the first partitioning part, since it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. See MPEP 2144.04VI.C. One would have been motivated to rearrange the gas collection nozzle to control the atmosphere between the dross box and the annealing furnace (Bensberg p. 20 first and last ¶).


Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bensberg et al (JP-2015160804-A) as applied to claim 7, and further in view of Ando et al (CN-105384326-A, English translation provided by Espacenet).
Regarding claim 9, depending from claim 7, Bensberg teaches that the first partitioning part that faces the conveyance route (Fig. 1). The gas discharge part is modified to be disposed downstream from the partitioning part. See MPEP 2144.04VI.C.
Bensberg does not expressly teach of a partitioning member associated with the partitioning part. In the same field of endeavor, Ando teaches of a partition member for partitioning atmosphere between the tank and furnace (p. 7 Line 50-59, Fig. 2 partition member 33). It would be obvious to one of ordinary skill in the art at the time of invention to append a partitioning member to the partitioning part of Bensberg to reinforce to separation of atmospheres.


Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bensberg et al (JP-2015160804-A) as applied to claim 7, and further in view of Tanii (CN-104768884-A, English translation provided by Espacenet).
Regarding claim 11, Bensberg teaches about gas supply feeds or gas suction extractors to control the atmosphere in the dross box and annealing lehr (p. 20 first ¶). Bensberg does not expressly teach of a shielding plate to partition a space between a bottom portion of the annealing furnace and the gas discharge part. In the same field of endeavor, Tanii teaches of shielding members 27 and 39 for the purpose of sealing the lower furnace atmosphere and suppress oxygen to interact with the bottom face of the glass ribbon (p. 7 Line 7-18). It would be obvious to one of ordinary skill in the art at the time of invention to incorporate a shielding plate to partition a space between the bottom of the annealing furnace and gas discharge ports to control the atmosphere.


Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bensberg et al (JP-2015160804-A) as applied to claim 7, and further in view of Da et al (CN-106064878-A, English translation provided by Espacenet).
Regarding claim 15, depending from claim 7, Bensberg shows a second partitioning part that hands by an external wall of the heat treatment furnace (Fig. 1). Bensberg does not expressly teach that this second partitioning part is a drape with plate member and holding parts. In the same field of endeavor, Da teaches of a drape (curtain 6) with a plate member (iron plate portion) and holding parts (bolts) (p. 5 Line 26-33, Fig. 1/2), hung and held by an external wall of the heat treatment furnace (p. 5 Line 6). It would be obvious to one of ordinary skill in the art at the time of invention to incorporate a drape with plate member and holding parts to partition the atmosphere of the heat treatment furnace.


Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bensberg et al (JP-2015160804-A) as applied to claim 7, and further in view of Ban et al (WO-2008068965-A1, English translation provided by Espacenet).
Regarding claim 17, depending from claim 7, Bensberg does not teach of a heat-resistant fibrous sheet provided to the upstream-side of the upper portion of the first partitioning part so as to face a lower surface of the glass ribbon. In the same field of endeavor, Ban teaches of a using a heat resistant fiber sheet to wipe molten tin and remove adhered foreign matters from the glass ribbon that exited the molten tin bath [0009] (Fig. 2). The heat-resistant fibrous sheet is disposed throughout the entire width of the glass ribbon along the direction perpendicular to both the vertical direction and the conveyance direction so that an upper end of the heat-resistant fibrous sheet lies nearer to the lower surface of the glass ribbon [0020]. It would be obvious to one of ordinary skill in the art at the time of invention to include a heat-resistant fibrous sheet to wipe molten tin and remove adhered foreign matters from the glass ribbon that exited the molten tin bath.
Regarding the location of the heat-resistant fibrous sheet, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the sheet any point between the molten metal bath and the most upstream lehr roller such as the first partitioning part, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See MPEP 2144.04VI.C.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-3506422-A teaches of dross box and annealing partition with similar wiping capabilities to the fibrous sheet 
US-3754880-A, FR-2570690-A1 teaches of guide members associated to the roller and distance to the bottom of the furnace
DE-102007009495-A1 teaches of gas injectors between rollers as partition curtains
CN-101652329-A teaches of gas collection nozzle built into the first partition part
CN-102046542-A teaches of gas nozzle between the partition part and most upstream lehr roller with shield member similar to fibrous sheet and tray 50 reading on the shielding plate
WO-2012066889-A1, US-20160236960-A1, CN-105612130-A teaches of many element in their dross box section that is claimed in annealing lehr section of instant application
US-10399894-B2 teaches of placement of gas ejection nozzle between the first and second lehr rollers
JP-2016020282-A teaches of roller guide member and gas supply and suction pipes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/GALEN H HAUTH/Primary Examiner, Art Unit 1742